Citation Nr: 1337365	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

In July 2012, this matter, along with the issue of entitlement to service connection for a back disorder, was remanded for additional development.  As relevant to the Veteran's claim for service connection for a back disorder, in a February 2013 rating decision, the RO granted service connection for lumbar spine stenosis with disc facet arthropathy and radiculopathy of the bilateral lower extremities.  As such is a complete grant of the benefit sought on appeal, such issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal with the exception of the October 2013 Appellant's Brief.  In this regard, while there are additional VA treatment records dated in April 2008 and May 2008 contained in Virtual VA, such are unrelated to the Veteran's right hip disorder; rather, they pertain only to his bilateral hearing loss and tinnitus.


FINDING OF FACT

For the entire appeal period, the Veteran's degenerative joint disease of the right hip is manifested by tenderness and pain with flexion limited to no more than 100 degrees and an inability to toe-out greater than 15 degrees, without evidence of right thigh extension limited to five degrees, limitation of adduction such that he cannot cross his legs, limitation of abduction such that motion is lost beyond 10 degrees, ankylosis of the hip, flail joint of the hip, or impairment of the femur.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 10 percent for right hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Veteran's claim for a higher rating for right hip disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to the Veteran's claim for a higher initial rating for his right hip disability.

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private treatment, and VA examination reports.  As noted above, a review of the Virtual VA paperless claims processing system does not include any additional evidence that is pertinent to the Veteran's right hip claim.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at the May 2012 Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was afforded VA examinations in June 2007 and August 2012 in order to assess the nature and severity of his right hip disability.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right hip disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the Veterans Law Judge noted the issue on appeal, discussed the elements necessary to substantiate the claim, and suggested evidence that may support this claim, including evidence that the Veteran might submit that may have been overlooked.  Specifically, the Veteran offered hearing testimony that his right hip disability had increased in severity and discussed the impact such had on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion indicated that additional private treatment records may be available and the Board remanded this case in July 2012 so that these records could be obtained.  No other outstanding records were identified.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the July 2012 remand.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Finally, the Board finds that, with respect to the right hip disability, there was substantial compliance with the July 2012 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In pertinent part, in July 2012, the Board directed the AOJ to obtain any outstanding treatment records and afford the Veteran a VA examination to assess the current severity of his right hip disability.  A July 2012 post-remand letter was sent to the Veteran in which it was requested that he provide or identify any outstanding private treatment records.  In an August 2012 response, the Veteran submitted a CD with medical records that are not pertinent to his right hip disability.  The Veteran also stated that he did not have any other evidence to submit. 

Again, as noted above, the Veteran was also afforded a VA examination in August 2012, which as discussed above, is adequate for rating purposes.  Accordingly, the Board finds that there has been substantial compliance with the July 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).
 
The Veteran filed a claim for service connection in March 2007 for a right hip disability.  The RO granted service connection for mild degenerative joint disease of the right hip in a July 2007 rating decision, and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective March 30, 2007 (the date of claim).   

Arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

Turning to the remaining diagnostic codes pertaining to the hip and thigh, Diagnostic Code 5250 provides for ankylosis of the hip.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent rating under Diagnostic Code 5251.  No higher rating is available under this code.  Under Diagnostic Code 5252, limitation of flexion of the thigh limited to 45 degrees warrants a 10 percent rating; limitation of flexion of the thigh limited to 30 degrees warrants a 20 percent rating; limitation of flexion of the thigh limited to 20 degrees warrants a 30 percent rating; and limitation of flexion of the thigh limited to 10 degrees warrants a 40 percent rating.

Under Diagnostic Code 5253, pertaining to impairment of the thigh, limitation of rotation of the affected leg, cannot toe-out more than 15 degrees, or limitation of adduction of the thigh, cannot cross legs, warrant a 10 percent rating.  Limitation of abduction of the thigh, motion lost beyond 10 degrees, warrants a 20 percent rating.  Diagnostic Codes 5254 is applicable when there is a flail joint, and Diagnostic 5255 applies to impairment of the femur.  

Standard range of hip flexion is from 0 to 125 degrees, and hip abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the March 30, 2007 effective date of the award of service connection, has the right hip disability warranted a rating higher than the initial 10 percent rating assigned.

While private treatment records have been associated with the claims file, such do not contain findings pertinent to the Veteran's right hip disability.  Additionally, as indicated by the Veteran at his Board hearing, he does not seek treatment through VA.

On a July 2007 VA examination, the examiner noted that the Veteran's right hip displayed no functional limitations on walking.  He noted that the Veteran walked down the hall as directed with obvious pain and limping gait; however, he noted that when the Veteran was unaware of being observed his gait was normal without the limp and obvious pain on observation.  Physical examination revealed normal gait; no abnormal weight bearing; he was able to cross his legs; was not able to toe out greater than 15 degrees; active flexion motion against gravity was 0 to 125 degrees; passive range of motion was 0 to 125 degrees; right hip extension was 0 to 30 degrees; right hip abduction was 0 to 45 degrees; right hip adduction was 0 to 25 degrees; right hip internal rotation was 0 to 40 degrees; right hip external rotation was 0 to 60 degrees; there was no additional loss of motion on repetitive motion; there was no joint ankylosis.  Right hip X-ray shows mild or early osteoarthritis.  The examiner noted that the Veteran was retired due to his age.

During the May 2012 Board hearing, the Veteran reported that, if he sat for a long period of time, he would experience limitation of motion.  He stated that he could only drive for maybe two or three hours, then he would let his wife drive.  The Veteran testified that all of his treatment was through his private physician.  He indicated in his testimony that he was retired, but he would be unable to return to work because it would be difficult to sit, unless there were comfortable chairs; and then he would have to get up after 20 minutes to walk around.  See pages 10-11 of the hearing transcript.

On August 2012 VA examination, the Veteran reported chronic daily pain in the right hip socket.  He reported difficulty with rising from a seated position, and sitting/standing longer than one hour duration.  He reported that he makes frequent position changes to accommodate the pain.  The Veteran reported experiencing flare-ups that impact the function of the right hip in that it wakes him up several times per night with 6-7/10 pain.  Range of motion revealed flexion to 100 degrees, with pain beginning at 100 degrees; extension was to 0 degrees with no objective evidence of pain; there was no abduction lost beyond 10 degrees; the Veteran's right hip adduction was not limited such that he could not cross his legs; he was able to toe-out more than 15 degrees; and was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, flexion remained at 100 degrees; extension was to 0 degrees; there was no post-test abduction lost beyond 10 degrees; the Veteran's right hip adduction was not limited in that he was unable to cross his legs; post-test rotation was not limited in that he could not toe-out more than 15 degrees; the examiner noted functional loss was less movement than normal and pain on movement; the examiner noted that the Veteran's right hip was tender and painful with palpation.

Right hip muscle strength testing revealed 4/5 with hip flexion, abduction, and extension.  There was no right hip ankylosis noted; there was no right hip malunion or nonunion of the femur; flail hip joint or leg length discrepancy.  The Veteran reported that he uses his cane for stability with routine ambulation and arising from a seated position as he does not feel he has adequate hip/leg strength.  The examiner noted that the Veteran's right hip disability impacts his ability to work in that he would be unable to perform a desk job due to his chronic hip and back pain with prolonged sitting/standing.  The examiner noted that the Veteran exhibited significant difficulty in sitting less than one hour for the examination.

Based on the preceding evidence, the Board finds that, for the entire appeal period, the Veteran's right hip disability is manifested by tenderness and pain with flexion limited to no more than 100 degrees and an inability to toe-out greater than 15 degrees, without evidence of right thigh extension limited to five degrees, limitation of adduction such that he cannot cross his legs, limitation of abduction such that motion is lost beyond 10 degrees, ankylosis of the hip, flail joint of the hip, or impairment of the femur.

As indicated previously, Diagnostic Code 5003 (under which his right hip degenerative joint disease is rated pursuant to Diagnostic Code 5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  In the instant case, the record reflects that the Veteran's right hip disability results in painful, limited motion in that flexion is limited to 100 degrees and, as noted at the July 2007 VA examination, he could not toe-out greater than 15 degrees.  Additionally, at the July 2007 VA examination, the Veteran had right hip internal rotation from zero to 40 degrees and external rotation was from zero to 60 degrees; however, it was observed that he could not toe-out greater than 15 degrees.  At the August 2012 VA examination, he was able to toe-out more than 15 degrees.

However, there is no evidence of right thigh extension limited to five degrees, limitation of adduction such that the Veteran cannot cross his legs, or limitation of abduction such that motion is lost beyond 10 degrees.  Specifically, in July 2007 and August 2012, the Veteran had right thigh extension to zero degrees, even following repetition.  Additionally, in July 2007, he had right hip adduction from zero to 25 degrees and, at such examination, as well as in August 2012, it was noted that adduction was not limited such that he could not cross his legs.  Finally, at the July 2007 VA examination, the Veteran had right hip abduction from zero to 45 degrees.  At both VA examinations, it was further noted that his abduction was not limited to 10 degrees.   

Thus, while the Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion, there has been some limited and painful flexion, and, at the July 2007 VA examination, he could not toe-out greater than 15 degrees.  Therefore, a 10 percent rating is warranted.  See 38 C.F.R. § 4.59; Burton, supra.  However, as the Veteran's limitation of flexion and limitation of rotation are both based on limitation of motion, and he does not meet the criteria for at least a compensable rating under Diagnostic Code 5252 pertaining to limitation of flexion, the Board finds that he is not entitled to separate ratings for such manifestations.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent under Diagnostic Code 5003; however, as he has already been awarded a 10 percent rating based on painful, limited motion, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  Id.  Moreover, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

Furthermore, as there is no evidence of ankylosis of the hip, flail joint of the hip, or impairment of the femur, Diagnostic Codes 5250, 5254 and 5255, respectively, are not for consideration.

The Board has also considered the Veteran's functional impairment due to pain and other factors during the period in question.  The Board observes, however, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination to warrant a higher initial rating.  Both VA examinations document no additional loss of motion after repetitions.  Even though there was noted pain with some range of motion testing, there was no indication of any additional functional loss due to pain.  See Mitchell.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of an initial rating in excess of 10 percent for the Veteran's right hip disability. 

In making its determination in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his right hip disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his right hip disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's degenerative joint disease of the right hip has not met the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.7.  The Board further finds that staged ratings for the Veteran's disability is not warranted as his symptomatology has remained stable throughout the appeal period.  See Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip disability with the established criteria found in the rating schedule.  The Board finds that such disability is fully addressed by the rating criteria under which it is rated.  In this regard, the Veteran's disability is manifested by pain and tenderness with limitation of flexion and rotation.  There are no additional symptoms of his right hip disability that are not addressed by the rating schedule.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's right hip disability.  Specifically, such disability requires application of the holdings in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Consequently, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, the Board has also considered whether a claim for a TDIU has been raised.  In this case, the evidence reflects that the Veteran retired due to his age.  In this regard, the July 2007 VA examiner noted that that Veteran's right hip disability had no significant effects on the Veteran's occupational activities.  Moreover, while the August 2012 examiner indicated, in part, that the Veteran's right hip disability would impact his work, in that he would be unable to sit or stand for long periods of time, there is no evidence or allegation that he would be rendered unemployable due to his service-connected right hip degenerative joint disease.  Rather, he testified at his May 2012 Board hearing that, he would be unable to return to work unless there were comfortable chairs and he was able to get up after 20 minutes to walk around.  Such testimony indicates that, while there are limitations associated with the Veteran's right hip disability, it would be possible for him to work with appropriate accommodations.  As such, a claim for a TDIU due to right hip disability has not been raised, and need not be further addressed.

For the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for right hip degenerative joint disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for right hip degenerative joint disease is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


